DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 25 July 2022, regarding the Edel, et al. application.

Claims 1-7, 9, 13, 15, 20-26, 29, 36 and 49 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As all the present claim limitations have been previously examined on the merits, this Office Correspondence is made a Non-Final Rejection.  All previous objection and rejections to the present claims, and all indications of allowable subjection matter are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 30 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 13, 15, 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper to K. McKelvey, et al. (“Fabrication, Characterization, and Functionalization of Dual Carbon Electrodes as Probes for Scanning Electrochemical Microscopy (SECM)”, Analytical Chemistry, 85(15): p. 7519-7526 & S1-S10, August 2013; hereinafter, “McKelvey”).

Regarding claim 1, McKelvey discloses dual carbon electrodes (DCEs) are quickly, easily, and cheaply fabricated by depositing pyrolytic carbon into a quartz theta nanopipette (Abstract).  McKelvey teaches the quartz theta pipets used for typical probes (Figures 1A and 1B; S4. Probe Laser Pulling Parameters, p. S3; which reads upon the claim limitation, “a first end and a second end, in which the first end has a lateral dimension. . . a structure, extending in a longitudinal direction between the first and second ends, comprising an electrically insulating barrier defining a first chamber and a second chamber within the structure, in which the first and second chambers are insulated from each other by the electrically insulating barrier”).  McKelvey further teaches fabrication of probe-based dual carbon electrodes (DCEs), which allows the reproducible fabrication of a wide range of DCE sizes (from nanoscale to microscale), wherein DCEs are prepared from a laser-pulled quartz theta pipet followed by pyrolytic carbon deposition (5th ¶, Introduction, p. 7520; which reads upon the limitation, “a first electrode in the first chamber at the first end; and a second electrode in the second chamber at the first end, in which a width of the electrically insulating barrier separate[s] the first electrode from the second electrode”).
McKelvey does not teach the particular length of the quartz theta nanopipette.  McKelvey teaches a specific electric insulating barrier separating the electrode chambers in a pulled quartz theta nanopipette is about 80 nm (Figure 1B).
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claims 2-4, McKelvey teaches a nanometer-sized dual carbon electrode (Figure 1B).  Additionally, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 5, McKelvey fabrication of probe-based dual carbon electrodes (DCEs) (5th ¶, Introduction, p. 7520).

Regarding claim 13, McKelvey teaches semi-elliptical surfaces of the carbon electrodes (Figure 1B).

Regarding claim 15, McKelvey teaches the electrodes have a non-coterminous edge region (outside edges of electrodes, Figure 1B) and a coterminous edge region (edges bordering the center separating glass, Figure 1B).

Regarding claim 23, McKelvey teaches a confocal microscope and piezoelectric positioners mounted on micropositioners inside a Faraday cage with vibration isolation, wherein piezoelectric positioners were controlled and the currents recorded through either a DAQ card or a FPGA card, which was, in turn, controlled using custom code from a PC running LabVIEW 2010 or LabVIEW 2011 (S5. SECM Instruments, p. S3-S4).  McKelvey also teaches current at each working electrode was measured using a custom-built high sensitivity bipotentiostat (Electrochemical Measurements, Experimental Section, p. 7520).

Regarding claim 26, McKelvey teaches the elements recited in instant independent claim 1 and renders obvious non-taught elements, therefore, the structures would necessarily be provided.

Regarding claim 29, McKelvey teaches wires inserted into the distal end of the nanopipette to make electrochemical connection to the electrodes (Figure 1D).

Allowable Subject Matter
Claims 6, 7, 9, 20-22, 24, 25, 36 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited McKelvey reference is the closest prior art to the indicated claims.  However, McKelvey does teach or suggest a metallic layer wherein the electrically insulating gap having a width that is narrower than a width of the electrically insulating barrier (as required by instant claims 6, 7, and 9).  McKelvey does not teach or suggest a third chamber (as required by claims 20-22, 24 and 25).  McKelvey does not teach or suggest creating a dielectrophoretic field (as required by claims 36 and 49).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
19 August 2022